SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS DWS Communications Fund DWS EAFE® Equity Index Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Global Equity Fund DWS Global Growth Fund DWS Global High Income Fund DWS Global Small Cap Fund DWS Gold & Precious Metals Fund DWS Health and Wellness Fund DWS High Income Fund DWS International Fund DWS International Value Fund DWS Latin America Equity Fund DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS RREEF Real Estate Securities Income Fund DWS Science and Technology Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Small Cap Value Fund DWS Target 2014 Fund DWS World Dividend Fund The following information replaces the third paragraph in the sub‐section entitled “Redemption fees” of the “POLICIES ABOUT TRANSACTIONS” section of each fund’s prospectus: The redemption fee will not be charged in connection withthe following exchange or redemption transactions: (i) transactions on behalf of participants in certain research wrap programs and certain customized wrap account programs; (ii) transactions on behalf of a shareholder to return any excess IRA contributions to the shareholder; (iii) transactions on behalf of a shareholder to effect a required minimum distribution on an IRA; (iv) transactions on behalf of a shareholder in a plan administered as a college savings plan under Section 529 of the Internal Revenue Code;(v) transactions on behalf of any mutual fund advised bythe Advisor and its affiliates (e.g., “funds of funds”) or, in the case of a master/feeder relationship, redemptions by the feeder fund from the master portfolio; (vi) transactions on behalf of certain unaffiliated mutual funds operating as funds of funds; (vii) transactions following death or disability of any registered shareholder, beneficial owner or grantor of a living trust with respect to shares purchased before death or disability; (viii) transactions involving hardship of any registered shareholder; (ix) systematic transactions with pre‐defined trade dates for purchases, exchanges or redemptions, such as automatic account rebalancing, or loan origination and repayments; (x) transactions involving shares purchased through the reinvestment of dividends or other distributions; (xi) transactions involving shares transferred from another account in the same fund or converted from another class of the same fund (the redemption fee period will carry over to the acquired shares); (xii) transactions initiated by a fund or administrator (e.g., redemptions for not meeting account minimums, to pay account fees funded by share redemptions, or in the event of the liquidation or merger of the fund); or (xiii) transactions in cases when there are legal or contractual limitations or restrictions on the imposition of the redemption fee (as determined by a fund orits agents in their sole discretion). It is the policy of the DWS funds to permit approved fund platform providers to execute transactionsin shares of the funds without the imposition of a redemption fee if such providers are deemed by the Advisor to have adequate controls in place or if they implement alternative measures that are determined by the Advisor to provide comparable controls on short‐term andexcessive trading to the DWS funds’ policies. Please Retain This Supplement for Future Reference July 14, 2014 PROSTKR-408
